Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102017012035.8, filed on 12/22/2017 was received with the present application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2022 is fully responsive and therefore has been entered.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, and 6-12 are allowed.
Claims 2 and 4-5 were cancelled by the applicant in the amendments filed on 02/09/2022.

The prior art of record, either individually or in combination, fail to teach or suggest a single sprocket having the particular structure recited within independent claim 1. More specifically, a single sprocket comprising: a hub region defining an axial hub center plane located between a hub outer plane and a hub inner plane; a tooth region defining an axial tooth center plane located between a tooth outer plane and a tooth inner plane (which is lays on an innermost surface of the tooth region); a connecting region (which if formed by a plurality of arms extending in a radial direction between the hub region and the tooth region to connect said hub region and said tooth region) defining a connecting center plane located between a connecting outer plane and a connecting inner plane (which and lays on an innermost surface of the connecting region); wherein, the axial tooth center plane is offset inwards in the axial direction with respect to the axial hub center plane, the connecting inner plane is offset inwards in the axial direction with respect to the tooth inner plane, and each of the plurality of arms has a thin-walled open cross section with a wall thickness that is small relative to an axial width of the connecting region. As set forth in the previous office action (dated 08/09/2021), Akanishi (U.S. PGPUB 2018/0347680A1) is considered to be the closest related prior art that teach a single sprocket that is similar to applicant’s claimed invention. However, examiner agrees with applicant’s assertions in the remarks filed on 02/09/22 on the failure of Akanishi in explicitly disclosing the relative/ absolute axial positioning of the axial tooth center plane, the axial hub center plane, the connecting inner plane, and the tooth inner plane of a single sprocket, all 
 Accordingly, the single sprocket claimed by the applicant in claims 1, 3, and 6-12 is determined to be allowable over prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654                                                                                                                                /R.J.D./Examiner, Art Unit 3654